Citation Nr: 0700160	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1955 to September 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA records document a diagnosis of post-traumatic stress 
disorder in 2004. 

During service the veteran was assigned to Patrol Squadron-48 
(VP-48) from March to September 1964, and he was deployed to 
the western Pacific with a base of operations at Sangley 
Point in the Philippines.  In August 1964, Patrol Squadron-48 
supported fleet operations in the South China Sea. 

The veteran has described in-service stressors as the 
destruction of sampans by mines laid down by the Navy, 
resulting in the loss of lives of innocent civilians; an 
aircraft crash in the Philippines, involving fatalities, on a 
flight he was supposed to be on; and in 1957 he survived an 
aircraft crash in Hawaii. 

The veteran has provided information, pertaining to the in-
service stressors, and credible supporting evidence that the 
claimed in-service stressors occurred is needed to 
substantiate the claim.  



Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action. 

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Ask the U.S. Army and Joint Services 
Records Research Center for the unit 
history, lessons learned, or other 
documents of Patrol Squadron-48 (VP-48) of 
FAW-8 from March to September 1964, while 
deployed to the western Pacific with a 
base of operations at Sangley Point in the 
Philippines.  The search should include 
verification of any of the following: 

Civilian casualties due to mining 
operations by the Navy from March to 
September 1964 in the area of operation 
of VP-48; 

A VP-48 fatal aircraft crash in the 
Philippines, during the period from 
March to September 1964; and 

An aircraft crash in Hawaii in 1957 
with Airborne Early Warning Squadron 
Fourteen of AIRBARSON TWO. 

3. If any in-service stressor is verified, 
then schedule the veteran for a VA 
examination to determine if he has 
post-traumatic stress disorder due to the 
verified in-service stressor.  The claims 
folder must be made available to the 
examiner for review.    





4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



